DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/06/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of 2-phenoxyethanol as specific additional ingredient; zeolite as specific odor neutralizing agent and dipropylene glycol as specific diluent. Claims 1-4, 6-11 read on the elected species and are under examination, claim 5 does not read on the elected species and is withdrawn from consideration.
Claims 1-20 are pending, claims 1-4 and 6-11 are under examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blondeau et al. (WO2016146671).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Blondeau et al.  teaches an air freshening device is provided. The device includes a water-based fragrance emitter including water, a water absorbing polymer and a fragrance composition. The fragrance composition includes from about 3% to about 70% by weight (abstract).  The character of a fragrance (the so-called "hedonic character") relies on the contribution of all components of a fragrance through evaporation. Fragrances typically comprise one or more fragrance ingredients, often having different volatilities, boiling points and odor detection thresholds. Highly volatile fragrance components (so-called "Top Notes") are responsible for the initial impression of a fragrance. Less volatile fragrance components (so-called "Middle Notes", also known as "Heart Notes", and so-called "Bottom Notes", also known as "Base Notes") are responsible for the long-lasting impression of a fragrance. A fragrance's character depends on the harmonization of Top Note, Middle Note, and Bottom Note (page 7, 2nd paragraph). The fragrance composition may comprise from about 0% to about 50%, in another embodiment from about 0% to about 35%, in yet another embodiment from about 0% to about 15%, or any individual number within the range, by weight of the fragrance composition of a Top Note fragrance ingredient (page 10, 2nd paragraph). The middle note fragrance includes diphenyl oxide (page 12, line 5), 4-isopropylcyclohexanol (page 12, line 19-25), 2-phenoxyethanol, 2-phenoxyethyl 2-methylpropanoate (page 14, line 18-25) and mixture therefore. The fragrance composition may comprise from about 30% to about 97%, in another embodiment from about 60% to about 95%, in yet another embodiment from about 65% to about 90%, or any individual number within the range, by weight of the fragrance composition of a Middle Note fragrance ingredient (page 15, 2nd paragraph). The fragrance composition may comprise from about 3% to about 70%, in another embodiment from about 5% to about 50%, in yet another embodiment from about 10% to about 35%, or any individual number within the range, by weight of the fragrance composition of a Bottom Note fragrance ingredient (page 18, 2nd paragraph). The composition further comprises additional deodorizing agents include, but are not limited to, zinc derivatives, essential oils, sodium undecylenate, methyl undecylenate, 2-hydroxypropyl beta cyclodextrin, soyethyl morpholinium ethosulfate, crotonates and fumarates, and alkylene carbonates (page 20, 3rd paragraph). In one embodiment, dipropylene glycol is included (page 19, 3rd paragraph). The fragrance composition comprises from about 5% to 50% of at least one fragrance such as applelide (page 29, claims 9 and 12).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Blondeau et al. is that Blondeau et al.  is not specific enough for anticipation 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-4, Blondeau et al.  teaches a fragrance composition comprising applelide (propanedioic acid 1-(3,3-dimethylcyclohexyl)ethyl ethyl ester, according to applicant’s specification at [0018]) at about 5% to about 50%,  the mixture of diphenyl oxide, 4-isopropylcyclohexanol, 2-phenoxyethanol  and  2-phenoxyethyl 2-methylpropanoate as middle note from about 30% to about 97%. Although Blondeau et al.  is silent about the amount of each middle note fragrance as long as the total amount of middle note is form about 30% to about 97%, at least equal amount of each four middle note fragrance is obvious, thus, each of diphenyl oxide, 4-isopropylcyclohexanol, 2-phenoxyethanol  and  2-phenoxyethyl 2-methylpropanoate is from 30%/4 to 97%/4 = 7.5% to 24%.
Regarding claims 6-8, these are regarded as intended use of applicant’s claimed malodor counteractant composition, it is not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 11, Blondeau et al.  teaches dipropylene glycol.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blondeau et al. (WO2016146671), as applied for the above 103 rejections for claims 1-4, 6-8 and 11, in view of Cornwell et al. (US20120269758) and Hecking (US20120301421).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Blondeau et al.  teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Cornwell et al. teaches hair composition comprising one or more additional odour neutralising ingredients in the composition (b) are selected from fragrance ingredients, polyhydric phenols, cyclodextrins, cationic polymeric materials, zinc compounds, undecylenic acid, zeolites and silicas, or a combination of any two or more thereof (claims 1 and 9-10).
Hecking teaches an odor controlling composition comprising at least one odor neutralizing agent is selected from the group consisting of zeolites, activated carbons, zinc salts, zinc oxides, cyclodextrins, fatty alcohol esters, aliphatic aldehydes (C10, C11, and C12), zinc ricinoleate actives, benzaldehyde, soyethyl morpholinium ethosulfate, Meelium®, and Metazene® (lciams 1-2).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Blondeau et al.   is that Blondeau et al.  do not expressly teach Zeolites. This deficiency in Blondeau et al.   is cured by the teachings of Cornwell et al. and Hecking.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blondeau et al. , as suggested by Cornwell et al. and Hecking,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace zeolites for zinc derivative (Zinc compound or Zinc salt) as deodorizing agents because this is simple substitution of one known deodorizing agents for another to obtain predictable results.  MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results.  Under guidance from Cornwell et al. and Hecking teaching zeolite as alternative to Zinc derivative (zinc compound or salt), it is obvious for one of ordinary skill in the art to replace zeolites for zinc derivative (Zinc compound or Zinc salt) as deodorizing agents and produce instant claimed invention with reasonable expectation of success. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The Declaration under 37 CFR 1.132 filed 10/06/2022 is insufficient to overcome the rejection of claims 1-4, 6-8 and 11 based upon Blondeau et al. (WO2016146671) as set forth in the last Office action because:  
Applicants argue that the cited prior arts, Blondeau, Cornwell, and Hecking have a completely different composition than the malodor counteractant composition of the present invention, especially as emphasized in original independent claim 1. All arguments in section 5 is incorporated herein by reference.
In response to this argument: this is not persuasive. As discussed in the above 103 rejection, Blondeau et al. teaches each ingredient of claimed composition and each limitation of applicant’s claimed limitation, malodor counteractant is intended use that is not limiting. Therefore, the 103 rejection is proper.

Applicants argue that That the malodor counteractant composition is used for the purpose of reducing malodor, for example urine and feces, in absorbent products, whereas the cited prior arts teach or disclose air freshening composition or device that imparts fragrance into the ambient air. The cited documents fail to provide a malodor
counteracting composition. Further, the composition has a very low fragrance
impact that does not emit beyond a user, whereas the compositions of the cited
prior art teach or disclose air freshening compositions that fill an entire
environment or a room with high fragrance impact, which may be allergic for
some users nearby. In addition, ma I odor counteractant composition of the present
invention does not require any heat or wanner unit to disperse, whereas the cited prior arts require a warmer unit. (Underlined, emphasis added)
In response to this argument; this is not persuasive. In response to applicant's argument that “purpose of reducing malodor, for example urine and feces, in absorbent products”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicants argue that attached Sensory and Consumer Sciences Report (Attachment 2) provides support for an unexpected result using the four critical ingredients of the present invention identified in the technology. That I disagree with the examiner's suggested formulation of the underlying conclusion and refer to the attached experimental data prepared to support a synergistic effect of the combination of compounds (a) - (d) across the entire scope of the claims. All arguments regarding those reports are incorporated herein by reference.
In response to this argument: This is not persuasive. MPEP 716.01(c), Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). MPEP 716.02(b), "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicant’s data are not sufficient to overcome the 103 rejection at least for the following reasons. Firstly, applicants failed to explain why the data show unexpected synergistic effect and thus this only conclusion may have little weight when considered in light of all the evidence of record in the application. Secondly, applicants barely mentioned the combination of compound a-d, and failed to mention this is the four ingredients recited in applicant’s claim 1, and thus there is no guarantee that unexpected results are related to applicant’s claimed invention. Thirdly, in arguendo compound a-d are the four ingredients in claim 1, there is recitation of percentage of each ingredient. Since claim 1 recites any percentage of each ingredients, the unexpected (if any) are not commensurate in scope with the claims. Therefore, the 103 rejection is still proper.

Applicants argue that Blondeau reference teaches an air freshening device and all arguments in section 11-13 are incorporated herein by reference.
In response to this argument: this is not persuasive. As discussed in the above 103 rejection and response to argument, Blondeau et al. teaches each ingredient of claimed composition and each limitation of applicant’s claimed limitation, malodor counteractant is intended use that is not limiting. Therefore, the 103 rejection is proper.

Applicants argue that Blondeau does not specifically disclose compound (a) (propanedioic acid 1-(3,3-dimethylcyclohexyl)ethyl ethyl ester). Blondeau, which discloses Applelide® as a fragrance ingredient in an air freshening device.
In response to this argument: this is not persuasive. , Blondeau et al.  teaches a fragrance composition comprising applelide (propanedioic acid 1-(3,3-dimethylcyclohexyl)ethyl ethyl ester, according to applicant’s specification at [0018]). Therefore, the 103 rejection is still proper.

Applicants argue that Cornwell discloses a hair styling composition comprising one or more additional odor neutralizing ingredients in the composition (b) are selected from fragrance ingredients, polyhydric phenols, cyclodextrins, cationic polymeric
materials, zinc compounds, undecylenic acid, zeolites and silicas, or a combination of any two or more thereof ( claims 1 and 9-10). That Hecking discloses an odor controlling composition comprising at least one odor neutralizing agent is selected from the group consisting of zeolites, activated carbons, zinc salts, zinc oxides, cyclodextrins, fatty alcohol esters, aliphatic aldehydes (ClO, Cl 1, and Cl2), zinc ricinoleate actives, benzaldehyde, soyethyl morpholinium ethosulfate, Meelium®, and Metazene® (claims 1-2). That neither Cornwell nor Hecking suggests nor implies that the compounds (a),
(b), (c) and (d) should be combined to provide a composition containing the
mixture in a malodor counteracting effective amount. In any case, neither Cornwell nor Hecking suggests that compounds (a)-(d) should be combined in the hair styling composition of Cornwell, or the odor controlling composition of Hecking would synergistically achieve a malodor counteractant effect.
In response to this argument: this is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejection, Blondeau et al.  teaches a fragrance composition comprising applelide (propanedioic acid 1-(3,3-dimethylcyclohexyl)ethyl ethyl ester, according to applicant’s specification at [0018]) at about 5% to about 50%,  the mixture of diphenyl oxide, 4-isopropylcyclohexanol, 2-phenoxyethanol  and  2-phenoxyethyl 2-methylpropanoate as middle note from about 30% to about 97%. Cornwell et al. and Hecking are relied on for teaching zeolite as alternative to Zinc derivative (zinc compound or salt), it is obvious for one of ordinary skill in the art to replace zeolites for zinc derivative (Zinc compound or Zinc salt) as deodorizing agents and produce instant claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Argument:
Applicants argue that the same as declaration.
In response to this argument: this is not persuasive. Since the declaration is not sufficient to overcome the 103 rejection, the same argument are not sufficient to overcome the 103 rejection.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613